WOLF, Judge, dissenting.
Container Corporation (Container) was named an additional insured under the general liability policy of Southern Contractors, Inc. (Southern). The policy contains no language which limits Container’s coverage to liability assumed pursuant to the contract, nor does the policy specifically reference the contract document. The only language limiting Container’s coverage is contained in the rider naming Container as an additional insured: “[I]nterest for operations at operations site by Southern Contractors, Inc.” This language is vague and does not limit Container’s coverage to only those situations where it is determined to be vicariously liable for Southern’s actions. Florida Power & Light Co. v. Penn America Ins. Co., 654 So.2d 276 (Fla. 4th DCA 1995). Questions of material fact remain whether the injury arose out of the operations of Southern and what constituted the operations site. Summary judgment was improperly granted.